The opinion of the court was delivered by
Trenchard, J.
lidie defendant was indicted for and convicted of the carnal airase of a female child, and this review is under sections 136, 137 of the Criminal Procedure act.
Complaint is made that the learned trial judge erred in excluding proof of defendant’s reputation for morality, and that the defendant was injured thereby. We are of tbe opinion that tbe complaint is well founded.
The defendant called Maurice Spapiro as a witness and proved by him that both he and the defendant lived in the same neighborhood. The defendant’s counsel then put this question to the witness: “Ho yon know what his (defendant’s) reputation is in the neighborhood for morality?” The question was objected to by the prosecutor of the jileas, and overruled by the judge, upon the theory that “no foundation had been laid for it.” But that was a mistaken notion. The witness, having testified that both he and the defendant resided in the same neighborhood, it -was the right of the defendant to show by him that he knew defendant’s reputation in the neighborhood for morality, and what it was. State v. Snover, 63 N. J. L. 382; State v. Polhemus, 65 Id. 387. *420The denial of this right was injurious because the defendant was entitled to have all the relevant testimony, including that relating to Ms good repute, considered by the jury, and if, on such consideration, there existed reasonable doubt of his guilt, even though that doubt be engendered merely by his good reputation, lie would have been entitled to an acquittal. Baker v. State, 53 Id. 45.
We think also that the defendant .should have been permitted to show by Dr. Connelly, the police surgeon, what he found to be the physical condition of the prosecutrix after the alleged abusé. Of course carnal abuse does not connote penetration, and hence is not identical with criminal knowledge, that is sexual intercourse, or with rape. State v. Hummer, 73 N. J. L. 714. But the prosecutrix’s testimony tended to show sexual intercourse, and while this was not essential to conviction, yet if the testimony of the physician had been admitted, and had tended to contradict the prosecutrix, it would have had a legitimate bearing upon the credibility of the prosecutrix as a witness.
■ We think also that the trial judge erred in overruling this question put dn cross-examination of the prosecutrix: “Did you not say to the man in Bayonne, that the man that did bad things, that had intercourse with you, was a man with red hair and red cheeks, and sores on Ms face?” TMs_question described a man other than the defendant and was put and was competent as affecting the credibility of the witness. State v. Brady, 71 N. J. L. 360.
^XWe think also that it was erroneous to permit -the state to prove other criminal acts of the accused with others than the prosecutrix.
The general rule on this subject is that upon the trial of a person for one crime, evidence that he has been guilty of other crimes is irrelevant. There are of course certain well-known exceptions to this general rule. They have been stated in State v. Raymond, 53 N. J. L. 260, and one of them has been illustrated in State v. Jankowski, 82 Id. 229. But the testimony as to other crimes in the present case does not fall within any of these recognized exceptions. They were not *421a part of the res geske. There w as no logical relation between them and the crime charged except that they may have all resulted from the criminal disposition of the accused, and this cannot, under our legal theory, figure as proof of his guilt. State v. Raymond, supra.
Since there must be a new trial, we remark that we find no other errors.
The judgment below will be reversed and a venire ele novo awarded.